Citation Nr: 0329960	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1999, for a 30 percent rating for degenerative myopia of the 
left eye.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Runte Crowley, Counsel




INTRODUCTION

The veteran had active duty from August 1961 to September 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
reopened and granted a claim for service connection for 
degenerative myopia of the left eye and assigned an initial 
30 percent rating effective from October 25, 1999.  The 
veteran appealed for an earlier effective date.


REMAND

In his September 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)).  This type of hearing is 
often called a travel Board hearing.  He also apparently had 
requested a similar hearing in conjunction with his initial 
appeal of the decision not to grant service connection, in a 
VA Form 9 earlier received in January 2001.  It appears his 
hearing request was cancelled when that claim was granted in 
the October 2001 rating decision at issue.  But his current 
appeal to the Board concerns an altogether different issue-
that being, his entitlement to an earlier effective date.

More recent evidence of record indicates the veteran was 
placed on the list to be scheduled for a travel Board hearing 
in October 2002.  But it is unclear whether the hearing 
actually was conducted, or he cancelled his request, or he 
simply failed to appear at the hearing.  Clearly, though, 
there was no response to an October 2002 letter concerning 
his hearing request, which also gave him an opportunity to 
elect to have another type of hearing, instead, or to cancel 
his hearing request altogether.  And that letter indicated 
that he would remain on the waiting list for the next 
traveling section of the Board unless he specifically 
indicated that he wanted to withdraw his hearing request.  He 
has not done that, so he must be re-scheduled for another 
travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2003).

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Although such a defective notice does not appear to be of 
record in this case, since this appeal is being remanded for 
other reasons, the RO should take this opportunity to inform 
the veteran that notwithstanding 38 C.F.R. § 3.159(b)(1), 
a full year is allowed to respond to any request made 
pursuant to 38 U.S.C. § 5103(b)(1).  

Accordingly, this case hereby is REMANDED to the RO for the 
following:

1.  Schedule the veteran for a travel 
Board hearing at the earliest 
opportunity, assuming his hearing has not 
already been conducted.  Notify him of 
the date, time and location of his 
hearing, and put a copy of the 
notification letter in his claims file.  
If he already has had his travel Board 
hearing, put a copy of the transcript of 
the proceeding in his claims file.  If he 
failed to report for his hearing, or 
fails to report for his hearing once it 
is re-scheduled, also document this in 
his claims file.



2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


